787 P.2d 896 (1990)
100 Or.App. 649
Michael KORBUT, Sr., Personal Representative of the Estate of Carolyn Korbut, Deceased, Appellant,
v.
EASTMAN KODAK CO.; Black Corporation; and White Co., Defendants, and Sterling Drug, Inc., Dba Glenbrook Laboratories; and Fred Meyer, Inc., Respondents.
No. A8806-03389; CA A60749.
Court of Appeals of Oregon.
Decided March 7, 1990.
Argued and Submitted February 14, 1990.
Reconsideration Denied April 25, 1990.
Review Denied May 22, 1990.
J. Randolph Pickett, Portland, argued the cause for appellant. With him on the briefs was J. Randolph Pickett, P.C., Portland.
Jeffrey M. Batchelor, Portland, argued the cause for respondents. With him on the brief were Laurence F. Janssen, Vivian Raits Solomon, and Spears, Lubersky, Bledsoe, Anderson, Young & Hilliard, Portland; and Robert L. Kaufman, Kathryn M. Forgie, Rebecca D. Wynn and Haight, Brown and Bonesteel, Santa Monica, California.
Before JOSEPH, C.J., and RIGGS and EDMONDS, JJ.
PER CURIAM.
This is a wrongful death action based on defective product allegations. The death occurred in 1982. The action was brought in 1988. The trial court granted defendants a summary judgment on the basis of Eldridge v. Eastmoreland General Hospital, 307 Or. 500, 769 P.2d 775 (1989). We are bound by that decision.
Affirmed.